Citation Nr: 1326957	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  05-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to ionizing radiation exposure and to include entitlement to compensation for a heart disorder under the provisions of 38 U.S.C.A. § 1151 for treatment received through the VA. 


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1978, July to September 1980, and from January 15, 1985 to January 30, 1985.  The Veteran had Reserve service from May 1975 to July 1975, as well as service in the Reserve and Army National Guard following his active duty service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied service connection for a heart disorder.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Wichita, Kansas. 

On his June 2005 substantive appeal, submitted via VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The Veteran was scheduled a Travel Board hearing in March 2006, and notice of the hearing was sent to his address of record.  The Veteran did not, however, appear for the scheduled hearing.  Instead, in March 2006, the Veteran filed a motion to have his Travel Board hearing rescheduled on the basis that he did not receive timely notice of his scheduled hearing.  In May 2006, the Board denied the Veteran's motion to reschedule his hearing.

In March 2009, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the Military Order of the Purple Heart (MOPH) as his representative.  However, in correspondence dated in March 2009, a National Service Officer from MOPH indicated that that organization's policy was not to take accept power of attorney over claims which were already in appeal status and, as such, she could not assist him with his claim.  Review of the record reveals that the Veteran has not executed a VA Form 21-22 for any other service organization in conjunction with the claim on appeal.  As such, the Veteran does not have a representative in this matter.  

This appeal was remanded by the Board in June 2006 for additional evidentiary development, to include providing the Veteran with adequate VCAA notice.  In the June 2006 remand, the Board recharacterized the Veteran's claim to include consideration of whether the claimed heart disability is related to in-service exposure to ionizing radiation or whether compensation is warranted for a heart disorder under the provisions of 38 U.S.C.A. § 1151, as asserted by the Veteran and as reflected on the first page of this decision.  

The Board remanded this claim a second time in March 2011 for additional evidentiary development.  Unfortunately, as discussed in detail below, the Board finds that the directives of the March 2011 Remand have not been substantially complied with.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

Review of the record reveals that, in June 2005, the Veteran requested reopening of a claim of service connection for PTSD.  Likewise, in September 2007, the Veteran indicated that he was seeking pension relief because he was unable to secure gainful employment.  The Board previously referred the Veteran's request to reopen a claim of service connection for PTSD, as well as a claim of entitlement to non-service-connected pension, to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear, however, that any action has been taken to develop or adjudicate these issues.  As such, these issues are] referred to the AOJ for appropriate action.  


REMAND

The Veteran is seeking service connection for a heart disorder variously diagnosed as congestive heart failure, supraventricular arrhythmia, cardiomegaly, and implanted automatic implantable cardioverter defibrillator (AICD).  See April 201 VA examination report.  The Veteran has asserted that his current heart condition is directly related to his military service, to include his exposure to ionizing radiation therein.  He has also asserted that his current heart condition was incurred as a result of VA treatment for essential hypertension - specifically, the medication he was prescribed for hypertension.  As such, the Veteran's claim has been styled as a service connection claim and entitlement to compensation under 1151.  

This appeal has been remanded on two prior occasions in order to ensure that all evidentiary development and due process has been afforded the Veteran before a final decision is rendered.  Unfortunately, while the Board regrets any additional delay in the adjudication of the claims on appeal, the Board finds that an additional remand is needed before a fully informed decision can be rendered in this appeal. 

In the most recent remand in March 2011, the Board remanded the claim on appeal in order to conduct additional evidentiary development, including (1) obtaining outstanding service records and VA treatment records from various VA and private facilities, as identified by the Veteran and the record; (2) contacting the National Personnel Records Center (NPRC) to verify the Veteran's dates of active duty for training (ACDUTRA); (3) conducting development to ascertain whether the Veteran was exposed to ionizing radiation during service, to include obtaining DD Form 1141, and (4) scheduling the Veteran a VA examination and obtaining a medical opinion.  

In April 2011, the AMC requested a copy of the Veteran's DD From 1141 or records of exposure to radiation; however, a June 2011 response indicates that the document or information requested is not a matter of record.  

Review of the record reveals that, following the March 2011 remand, the RO/AMC obtained treatment records from the VA Medical Centers in Leavenworth, KS, San Francisco, CA, and Columbia, MO, as well as Saint Joseph Hospital, and Kansas University Medical Center.  The Veteran's records from the Social Security Administration were also obtained and associated with the record, as were his service personnel records.  

In April 2011, the AMC requested records from Munson, Irwin, Patton, Fort Monmouth, and Aberdeen, MD Army Hospitals, as well as the Fort Snelling Health Clinic.  In June 2011, the AMC received a response that the records have not yet been retired at the NPRC.  Thereafter, in February 2013, the RO sent the Veteran a letter advising him that attempts to obtain evidence from these locations was unsuccessful and that he should submit the service treatment records.  The Veteran did not respond to the RO's letter and, in February 2013, VA created a file memorandum indicating that further attempts to obtain the records would be futile.  The Board disagrees with this finding, as there is no indication that the RO/AMC took any action to ascertain when the records were expected to be retired at the NPRC or where the records were located in the interim.  In addition to the foregoing, it does not appear that the RO/AMC attempted to obtain records from the Grafenwoehr health clinic, dated in 1977, as specifically requested by the Board.  

In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  Therefore, based on the foregoing facts, the Board finds that an additional remand is necessary in order for the RO/AMC to exhaust all efforts to locate the Veteran's outstanding service records.  

In addition to the foregoing, review of the record does not reflect that any action has been taken to ascertain the Veteran's ACDUTRA dates.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the RO/AMC did not exhaust all reasonable efforts to conduct all requested development, the Board finds that the directives of the March 2011 Remand have not been substantially complied with, thereby necessitating another remand.  

On remand, the RO/AMC must contact the service department to verify the exact dates of the Veteran's active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  The RO/AMC should exhaust all efforts to obtain the service records previously requested by the Board, to specifically include contacting the NPRC to ascertain when the records are expected to be retired to the NPRC and/or where the records are located in the interim.  

The Board notes that the Veteran was afforded a VA heart examination in April 2013 and the examining physician provided a medical nexus opinion, as requested.  The April 2013 VA examiner reviewed the claims file but, because the RO/AMC did not exhaust all reasonable efforts to conduct the development requested by the Board in March 2011, the Board finds that the April 2013 examiner did not review all relevant evidence before providing his opinion.  In this regard, the Board notes that the development requested by the Board may result in a finding that the Veteran had additional periods of active duty or ACDUTRA, during which time he may have been treated for a heart disorder or exposed to ionizing radiation.  Therefore, once all of the outstanding information and evidence has been obtained in this case, the April 2013 VA examiner should be requested to provide an addendum report and opinion based on review of the additional evidence.  

If the additional evidence indicates indicate that the Veteran may have been exposed to ionizing radiation during service, the RO/AMC must also conduct additional efforts to ascertain whether the Veteran was exposed to ionizing radiation during service, to include sending the Veteran a radiation dose assessment questionnaire and obtaining a dose estimate from the appropriate entity.  

Accordingly, the case is REMANDED for the following action:

1. Exhaust all efforts to obtain treatment records from Munson Army Hospital (dated in 1971), Grafenwoehr health clinic (dated in 1977), Irwin Army Hospital (dated in 1984), the George S. Patton Army Hospital (dated in 1979), the Fort Monmouth Army Hospital (dated in 1989), the Aberdeen, Maryland Army Hospital, the Fort Snelling Health Clinic.  

All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If the NPRC responds that the records are not yet retired at that location, the AMC/RO must conduct additional development to ascertain when the records are expected to be retired at the NPRC and where the records are located in the interim, and retrieve them.  

If, after making reasonable efforts, the AMC/RO is unable to obtain the records identified, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; and (c) describe any further action to be taken by the AMC/RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Contact the NPRC, and any other appropriate source, to verify the exact dates of the Veteran's active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during the Veteran's Reserve and National Guard service.  

3. After all records and/or responses are received from each entity and associated with the claims file, the AMC/RO must conduct any additional development deemed necessary, to include, but not limited to the following:

a. Conduct additional development to ascertain whether the Veteran was exposed to ionizing radiation during service, to include sending the Veteran a radiation dose assessment questionnaire and, after an appropriate time for response from the Veteran, obtaining a dose estimate from the appropriate entity.  

b. Request that the physician who conducted the April 2011 VA examination and provide an addendum report that addresses the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current heart disorder was incurred or aggravated as a result of active service, to include his active duty and any verified period of ACDUTRA and/or any verified in-service exposure to radiation.

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional heart disability as the result of VA medical treatment, to include medications prescribed by VA, including Clonidine and Haldol.  If so, the physician should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable. 

Note: the AMC/RO must provide the physician who provides the addendum report with the Veteran's dates of active duty, ACDUTRA, and INACDUTRA dates.  

A rationale must be provided for each opinion offered.  The examiner must consider all lay and medical evidence of record in rendering his/her medical opinion.

If the April 2011 VA examiner is no longer available, request that a physician knowledgeable in evaluating heart disorders review the claims file and provide the requested opinions.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


